PER CURIAM.
The employer and carrier appeal an order that authorizes evaluation and treatment with a family practice physician. The appellants contend, among other things, that the order erroneously awards prescriptions for massage therapy and certain medications, since these benefits were not properly before the Judge of Compensation Claims. We agree with this argument.
Due process precludes a ruling on matters which have not been placed at issue, as the parties are entitled to notice in order to fairly present their case. See Commercial Carrier Corp. v. LaPointe, 723 So.2d 912, 915 (Fla. 1st DCA 1999); Lakeside Baptist Church v. Jones, 714 So.2d 1188, 1190 (Fla. 1st DCA 1998). If the Judge of Compensation Claims awards benefits that are not requested or otherwise clearly placed at issue, the award must be reversed. LaPointe, 723 So.2d at 915.
In the present case, massage therapy and prescription benefits were not requested in the April 24, 2002, and May 29, 2002, petitions for benefits. They were not listed on the pretrial stipulation, nor were they clearly placed at issue during the hearing or tried by consent. Therefore, the portion of the order that awards these benefits is reversed.
*743The order is affirmed in all other respects.
Affirmed in part; reversed in part.
ALLEN, PADOVANO and LEWIS, JJ., concur.